Citation Nr: 0730255	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-30 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for onychomycosis.

2. Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD) prior to 
November 19, 2001.

3. Entitlement to an initial disability rating in excess of 
30 percent for PTSD prior to February 5, 2003.

4. Entitlement to an initial disability rating in excess of 
50 percent for PTSD.

5. Entitlement to a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that granted the veteran's claim 
of entitlement to service connection for specific phobia due 
to snake bite, with an evaluation of 10 percent, and denied 
the veteran's claim of service connection for onychomycosis.  
In an August 2003 decision, the RO denied the veteran's claim 
of entitlement to TDIU.  The veteran perfected timely appeals 
of these determinations to the Board.

In a September 2002 decision, the RO increased the veteran's 
rating for PTSD, formerly rated as specific phobia, from 10 
percent to 30 percent, effective November 19, 2001.  In a 
June 2004 rating decision, the RO increased the veteran's 
PTSD rating from 30 percent to 50 percent, effective February 
5, 2003.

Because a disability rating of 50 percent does not represent 
the maximum rating available for PTSD, and because it does 
not cover the entire period from the initial grant of service 
connection, the propriety of the initial ratings remains an 
issue for appellate review, and the Board has identified this 
issue as listed on the cover page.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The issues of entitlement to service connection for 
onychomycosis and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. Prior to November 19, 2001, the veteran's PTSD symptoms 
most closely approximated occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.

2. Prior to February 5, 2003, the veteran's PTSD symptoms 
most closely approximated occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

3. The veteran's current PTSD symptoms most closely 
approximate occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent for PTSD, for the period prior to November 19, 2001, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).

2. The criteria for a disability rating in excess of 30 
percent for PTSD, for the period prior to February 5, 2003, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).

3. The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, January 
2003, February 2003 and April 2005 letters to the veteran 
from the Agency of Original Jurisdiction (AOJ) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to an 
increased rating, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting that 
the veteran provide any information or evidence in his 
possession that pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA-compliant 
letter was issued to the veteran in April 2005.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a statement of the 
case to the veteran in September 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claims for 
increased ratings, any questions as to the appropriate 
effective dates to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA and private post-service medical 
treatment records, VA compensation and pension examinations, 
a lay statement submitted by the veteran's wife, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Increased Initial Ratings

The veteran argues that he is entitled to an initial 
disability rating for PTSD (1) in excess of 10 percent prior 
to November 19, 2001, (2) in excess of 30 percent prior to 
February 5, 2003, and (3) in excess of 50 percent.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, 
the following applies:

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

A. Entitlement to a rating in excess of 10 percent prior to 
November 19, 2001

The veteran was afforded a VA psychiatric examination in 
February 2001.  The veteran then reported the following: that 
he was presently retired and had had a very successful 
career; that he had been married 30 years and had a solid 
marriage; that he was very close to both his wife and his 
only son; that he related pretty well at work and with his 
family; that he preferred to be by himself; that he was well 
socially related to others and had lots of friends that he 
lived on a piece of land where he knew all the neighbors 
around him and socialized at his neighbors, but outside of 
that usually avoided traveling far distances, such as for 
vacation.  On examination, the following was noted: the 
veteran was alert and oriented in three spheres; he 
maintained personal hygiene; he was casually dressed; he was 
cooperative and friendly; his speech was normal in rate and 
rhythm; he was coherent and relevant in his ideates; he 
exposed and endorsed fearfulness over snakes, and he avoided 
the sight of them; he had manic-like reactions upon exposure 
to snakes; he had nightmares with themes about the Med-Evac 
transit from Cambodia to a field hospital after he was bitten 
by the snake, and, at times, about riding a helicopter on his 
missions to fire bases as a cannoneer; he had avoidance 
behavior, associated with snakes and war pictures; he had no 
psychotic symptoms, delusions, or auditory or visual 
hallucinations; he was under a transition to a different 
lifestyle since retirement, and alluded that perhaps that had 
been the trigger for the recurrence of the insomnia related 
to nightmares in the past 8 months; he was free from suicidal 
and homicidal ideations; his remote and recent memory were 
grossly intact; and his judgment and insight were good.  The 
veteran was diagnosed as having specific phobia and features 
of PTSD.  He was given a Global Assessment of Functioning 
(GAF) score of 65, with the highest GAF score of the past 
year noted to be 85.

After reviewing the record, the Board finds that the 
veteran's PTSD does not more closely approximate the criteria 
for a 30 percent disability rating under DC 9411 than those 
for a 10 percent disability rating, prior to November 19, 
2001.

The record does not reflect occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Rather, the record reflects 
minimal occupational or social impairment, as the veteran 
reported just having retired from a successful career, that 
he was married 30 years with a solid marriage and was very 
close to both his wife and his only son, that he related 
pretty well at work and with his family, that he preferred to 
be by himself, but that he was well socially related to 
others, had lots of friends, knew all the neighbors around 
him, and socialized with his neighbors.  Also, while the 
veteran reported a fear of snakes, that he had nightmares 
about being bitten by snake during service, and that he had 
avoidance behavior associated with snakes and war pictures, 
the record does not reflect symptoms such as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), or mild memory loss.

The Board notes that the veteran reported insomnia related to 
nightmares in the past 8 months on February 2001 examination, 
and that chronic sleep impairment is a symptom listed in the 
criteria for a 30 percent rating under DC 9411.  However, 
even considering this symptom, the Board does not find that 
the veteran's PTSD more closely approximates the criteria for 
a 30 percent rating under DC 9411 than occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  In this regard, the 
Board again notes that the record reflects minimal, if any, 
occupational or social impairment related to the veteran's 
PTSD prior to November 19, 2001.  Also, the Board notes the 
veteran's symptoms prior to November 19, 2001, including 
nightmares, primarily involve the veteran's fear of snakes, 
and, on February 2001 VA examination, the veteran was 
diagnosed as having specific phobia and features of PTSD, and 
had not yet been diagnosed as having PTSD itself.

The Board also notes that the veteran was given a GAF score 
of 65, with the highest GAF score of the past year 85.  GAF 
scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV); See also 38 C.F.R. 
§ 4.130 [incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes].  Therefore, the veteran's 
lowest GAF score prior to November 19, 2001 reflects some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well had 
having some meaningful interpersonal relationships.  The 
Board finds these criteria to be compatible with the criteria 
of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.

Accordingly, a disability rating in excess of 10 percent for 
PTSD prior to November 19, 2001 is not warranted.

B. Entitlement to a rating in excess of 30 percent prior to 
February 5, 2003

A VA note dated in July 2002 indicates that the veteran 
reported continuing to have sleep difficulty, with both 
initial insomnia and frequent awakening, and intense 
psychological distress at exposure to cues bringing the 
source of his phobia to mind.  The veteran also reported 
avoiding places and/or activities that might cause 
recollection, including an inability to recall the 
circumstances surrounding the encounter with the snake.  The 
VA examiner indicated that it seemed that the veteran's sleep 
problems were causally associated with his phobia, and that 
the criteria of PTSD were met.  The examiner opined that it 
was reasonable to conclude that the veteran's specific phobia 
had generalized to aspects consistent with the diagnosis of 
PTSD, albeit to a limited extent and not causing total 
dysfunction.  The veteran was diagnosed as having isolated 
phobia and PTSD, mild to moderate.  He was given a GAF score 
of 61, with a notation that the veteran had insomnia and some 
decrement in social activity level.

The Board finds that the veteran's PTSD does not more closely 
approximate the criteria for a 50 percent disability rating 
under DC 9411 than those for a 30 percent disability rating, 
prior to February 5, 2003.

The record does not reflect occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The July 2002 examination reflects no 
irregular affect or speech, no indication of panic attacks, 
no problems with memory, judgment, abstract thinking, 
motivation or mood.  Rather, the veteran was diagnosed with 
PTSD that was mild to moderate, with insomnia and some 
decrement in social activity level noted.  The veteran was 
also given a GAF of 61, which indicates mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  The Board therefore finds the July 2002 
psychiatric assessment of the veteran to be less consistent 
with the criteria for a 50 percent rating under DC 9411 than 
the criteria for a 30 percent rating, which include 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, and chronic sleep impairment.

Accordingly, a disability rating in excess of 30 percent 
prior to February 5, 2003 for PTSD is not warranted.


C. Entitlement to a rating in excess of 50 percent

The veteran was afforded a VA psychiatric examination in 
February 2003.  The veteran then reported the following: that 
he had never been back to any form of employment since his 
retirement; that he lived on his savings and stock 
investments; that he had been in a stable marriage for 30 
years and get along well with his wife most of the time; that 
he spent most of his time at home and tinkered around the 
house; and that he went out to gatherings when invited, but, 
if he did, left the occasion right away.  On examination, the 
following was noted: the veteran was oriented in three 
spheres and casually dressed; his mood was mildly to 
moderately depressed; his affect was constricted; his speech 
was normal in rate and rhythm; he was phobic of snakes; he 
had no psychotic symptoms; he was coherent and relevant; he 
was free from suicidal or homicidal thinking; his judgment 
was fair to good; and his insight was fair to good.  The 
veteran was diagnosed as having PTSD, and given a GAF score 
of 55, with the highest score of the past year 65.

The veteran was given another VA psychiatric examination in 
May 2004.  On mental status examination, the following was 
noted: the veteran was alert, casually dressed; he was very 
very anxious during the interview, at times having coughing 
going on, and with hands shaking; he had difficulty 
expressing himself; he was complaining of having nightmares 
and flashbacks of Vietnam experiences two to three times a 
week; he was not able to sleep well; during nightmares, he 
scratched himself, had jerky moment, and woke up with sweats; 
he was dreaming about the snakebite; he was very nervous, 
isolating himself, becoming more suspicious, and having 
trouble talking to people; sleeping difficulty remained the 
major problem; he was becoming worrisome about his son 
because of a flashback of a tank running over a boy in 
Vietnam; he was obsessed with rechecking the stove repeatedly 
over and over, rechecking whether the doors were locked or 
not, and he was afraid that somebody might break into his 
house; his relationship with his wife was strange; he 
remained very anxious and restless at times; loud noises 
startled him; he was becoming suspicious and paranoid but 
denied any hallucinations or delusional ideations; his mood 
was extremely anxious; his affect was appropriate; he was 
oriented in three spheres; no symptoms of hypomanic or manic 
phase were elicited; no psychotic symptomatology was 
elicited; cognitive functioning was not deranged; his memory 
for recent and remote events seemed to be intact clinically; 
his insight and judgment were reasonable; that there was no 
illicit drug abuse, but for the last one year he started 
drinking heavily; and he was having crying spells off and on 
and feeling hopeless and helpless at times.  The veteran was 
diagnosed as having PTSD and was given a GAF of 50.

A VA outpatient psychiatry note dated in August 2004 
indicates the following: that the veteran was alert, 
oriented, coherent, more calm than before but still 
apprehensive and uptight; that he had fair concentration, no 
overt memory deficit, and no looseness of association or 
flight of ideas; his affect was still constricted and 
reported dysphoria in terms of mood besides anxiety symptoms; 
there was no slight of ideas or looseness of association, no 
psychotic symptoms in terms of delusions or hallucinations; 
he was free from motor retardation or mania, and suicidal or 
homicidal ideations; verbal insight was expressed; and 
judgment was not grossly impaired.  The veteran was given a 
GAF Score of 55-60, and it was noted that his medication had 
been increased.

An April 2005 VA medical note indicates that the veteran had 
PTSD and increasing anxiety and alcohol abuse, but that he 
had stopped alcohol for eight months.  The veteran denied 
suicidal ideation.  On examination, the veteran was noted to 
be mildly anxious.  The veteran was assessed as having PTSD.

A private medical note dated in May 2005 indicates that the 
veteran felt that his PTSD was worse.  He reported that he 
was not sleeping, he was very anxious, he sat at home and 
watched TV and did very little otherwise, he felt like he 
could not go back to work because he could not be with other 
people and did not like to talk with people, and he did not 
want to do things that he did not want to do.  The veteran 
was diagnosed as having worsening PTSD.

On May 2005 VA outpatient examination mental status 
examination, the following was noted: the veteran was alert, 
cooperative, and made good eye contact; his affect was quite 
significantly blunted; mood was dysphonic and somewhat 
anxious; speech was normal in rate and volume; thought was 
goal-directed and without delusions, hallucination, or other 
signs of psychosis; no suicidal or homicidal ideation or risk 
was present; sensorium was grossly intact; and insight and 
judgment were fair to poor.  The veteran was diagnosed as 
having PTSD, prolonged, and it was noted that his GAF was 50.

The veteran's wife also submitted a February 2003 statement, 
in which she indicated that the veteran's stress level was so 
high that he could not sleep without medication, that his 
angry outbursts were so intense that sometimes they 
frightened her, and that he had very bad mood swings, going 
from very pleasant and mild-mannered to very angry and 
unreasonable.  The veteran submitted an accompanying 
statement indicating that he was always tired from not 
sleeping, and therefore was easily irritated and impaired 
from good judgment, that he seemed to snap at almost anything 
and later apologize, that his short term memory had become 
bad, and that, because of his memory loss, mood swings, 
always being tired, and impairment of judgment, he did not 
feel it would be safe driving to and from work and being at 
work.

After reviewing the record, the Board finds that the 
veteran's PTSD does not more closely approximate the criteria 
for a 70 percent disability rating under DC 9411 than those 
for a 50 percent disability rating.

Specifically, the Board does not find that the veteran's PTSD 
most closely approximates occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  The veteran has 
consistently denied suicidal ideation, and the veteran's 
hygiene and personal appearance has constantly been noted to 
be normal, with no neglect of hygiene or appearance noted.  
The record reflects no psychotic behavior or delusions.  It 
also reflects speech that, while noted at times to be 
anxious, has consistently been coherent and relevant.  The 
veteran has consistently been noted to be oriented.  While 
the record reflects notations of depression, anxiety, crying 
spells off and on, and feeling hopeless and helpless at 
times, it does not reflect near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  Also, while the veteran 
reported on May 2004 VA examination that he was obsessed with 
rechecking the stove repeatedly over and over and rechecking 
whether the doors were locked or not, as he was afraid that 
somebody might break into his house, as well as other 
instances of unusually suspicious or paranoid behavior, 
behavior rising to the level of obsessional rituals which 
interfere with routine activities were never noted on 
examination, and are not reflected in the record.  
Furthermore, even considering the veteran's and his wife's 
contentions that their relationship is affected by the 
veteran's PTSD and the veteran reported feeling like he could 
not go back to work because he could not be with other people 
and did not like to talk with people, the record reflects 
that the veteran and his wife have had a good relationship 
for the most part, being married for over 30 years, and that 
the veteran maintains a relationship with his son and has 
some friends.  Thus, the record does not reflect inability to 
establish and maintain effective relationships.

The Board acknowledges that the record reflects the following 
symptoms: anxiety, nightmares and flashbacks, insomnia, 
paranoia and suspiciousness.  Also, although insight and 
judgment were found to be fair to good on February 2003 VA 
examination, reasonable on May 2004 examination, and not 
grossly impaired on August 2004 examination, they were found 
to be fair to poor on May 2005 VA examination.  The Board 
also acknowledges the statements of the veteran and his wife 
indicting that that the veteran has angry outbursts so 
intense that sometimes they frighten his wife, that he has 
very bad mood swings and insomnia, that he is easily 
irritated, that his judgment is impaired, that he seems to 
snap at almost anything, and that his memory has become bad.  
The Board also recognizes that impaired impulse control (such 
as unprovoked irritability with periods of violence) and 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) are symptoms listed in the 
criteria for a 70 percent rating under DC 9411.

However, the Board finds that even considering the 
symptomatology described in this evidence, the veteran's PTSD 
more closely approximates the criteria for a 50 percent 
rating under DC 9411, which include occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Board notes that the veteran's GAF scores beginning 
February 5, 2003 have fluctuated between 65, 60, 55, and 50.  
As scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers), the Board finds that 
such scores are entirely consistent with a rating of 50 
percent under DC 9411.  See DSM-IV.  The Board also notes 
that scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  However, the record does not reflect 
any symptoms approximating such serious symptoms as suicidal 
ideation, severe obsessional rituals or frequent shoplifting.  
Furthermore, as noted above, the veteran is retired has been 
able to maintain relationships to a reasonable extent.  In 
any event, for the reasons given above, based on the 
evidence, the Board finds the veteran's level of impairment 
in social and occupational functioning to be more consistent 
with the criteria for a 50 percent rating under DC 9411 than 
those for a 70 percent rating.

Finally, the Board acknowledges the veteran's 
representative's contentions in its July 2007 Informal 
Hearing Presentation.  First, the representative argues that 
the veteran's May 2004 VA examination indicated that the 
veteran had been unemployed for six years but failed to 
either associate or disassociate the veteran's long-term 
unemployment with his service connected disability, and that 
therefore an opinion on the impact of the veteran's 
disability on his employment is needed.  Second, the 
representative argues that the May 2004 VA psychiatric 
examination is now over three years old, and thus is 
inadequate as an evaluation of the veteran's level of 
disability.

However, the record reflects that the veteran disassociated 
his unemployment from his disability both on VA examinations 
and in correspondence with the RO.  During the veteran's 
medical examinations, the veteran reported that he was 
retired after 27 years with the same company, and, on 
February 2001 examination, the veteran additionally indicated 
that he had had a successful career.  Also, in the veteran's 
November 2001 notice of disagreement, the veteran argued that 
decrease in work efficiency was an improper consideration in 
evaluating his psychiatric disability, because he was 
retired.

Furthermore, although the veteran's representative argues 
that the May 2004 examination is over three years old, and 
that, therefore, a new examination is required, the Board 
notes that the medical evidence evaluating the veteran's 
level of disability for his PTSD dates all the way to his May 
2005 VA outpatient examination.  Also, neither the veteran's 
representative nor the veteran asserts that the veteran's 
PTSD is now worse than the current medical evidence of record 
reflects.  Specifically, neither the veteran nor his 
representative has asserted that his disability is now 
productive of either (1) occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and an inability to establish 
and maintain effective relationships; or (2) total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  The Board 
therefore does not find the current medical evidence of 
record to be inadequate to evaluate the veteran's PTSD.

Accordingly, a disability rating in excess of 50 percent for 
PTSD is not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1. Entitlement to an initial disability rating in excess of 
10 percent for PTSD prior to November 19, 2001 is denied.

2. Entitlement to an initial disability rating in excess of 
30 percent for PTSD prior to February 5, 2003 is denied.

3. Entitlement to an initial disability rating in excess of 
50 percent for PTSD is denied.


REMAND

The issues of entitlement to service connection for 
onychomycosis and entitlement to TDIU must be remanded for 
the following reasons.

The veteran was afforded a VA skin disease examination in May 
2004, and, upon examining the veteran and reviewing the 
veteran's claims folder, the examiner opined that the 
veteran's onychomycosis was unrelated to an in-service 
snakebite, but that the veteran stated that he had prolonged 
immersion during the course of his duty in the military and 
this could predispose to fungal disease.  In this regard, the 
Board notes that a May 1971 service examination lists the 
veteran's specialty as "artillery canooer", and notes that 
he had been in that position for 14 months.  However, the May 
2004 VA examiner made no opinion as to the likelihood that, 
based on the evidence, the veteran's onychomycosis is related 
to his military service.  Thus, the instant case must be 
remanded in order to obtain an opinion as to whether it is 
just as likely as not that the veteran's foot condition is 
etiologically related to the veteran's period of service.

Also, the Board notes that, new evidence in the form of VA 
medical treatment records regarding the veteran's 
onychomycosis dated in September 2006 was received by VA in 
October 2006 but has not yet been considered by the RO.  The 
evidence was not accompanied by the veteran's waiver of 
initial RO review.  Thus, such evidence must be considered in 
the readjudication of the veteran's claim.  See generally, 38 
C.F.R. § 20.1304; Disabled American Veterans v. Principi, 327 
F.3d 1339 (Fed. Cir. 2003).

Furthermore, as the resolution of the veteran's claim for 
service connection for onychomycosis is determinative of 
whether the minimum schedular requirements for TDIU have been 
met, the Board finds that the resolution of the veteran's 
claim for service connection impacts the veteran's TDIU 
claim.  See 38 C.F.R. § 4.16(a).  Under these circumstances, 
the Board finds that this issue is inextricably intertwined 
with the TDIU issue.  Thus, a decision at this time by the 
Board with respect to the veteran's TDIU claim would be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.	The veteran's claims file, including a 
copy of this REMAND, is to be referred 
to the examiner who completed the May 
2004 VA examination report.  If the 
examiner who completed the May 2004 VA 
examination report is not available, 
another physician with appropriate 
expertise may furnish the necessary 
review and opinion.  The veteran should 
be reexamined, if such examination is 
deemed necessary.  The examiner should 
note in the examination report that he 
or she has reviewed the claims folder.  
Based on a review of the claims folder, 
the examiner should express an opinion 
as to (1) the nature of any current 
onychomycosis pedis, or any other skin 
disorder of the feet, and (2) whether 
it is at least as likely as not 
(whether there is a 50 percent chance 
or more) that any such disorder was 
caused by prolonged immersion during 
the veteran's service, or is otherwise 
etiologically related to the veteran's 
period of service in any way.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


